Residence at Kings Landing Apartments

FIRST AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Multipurpose)

This FIRST AMENDMENT TO MULTIFAMILY LOAN AND SECURITY AGREEMENT (this
“Amendment”) dated as of March 31, 2014, is executed by and between KING’S
LANDING LLC, a Delaware limited liability company (“Borrower”) and FANNIE MAE, a
corporation duly organized under the Federal National Mortgage Association
Charter Act, as amended, 12 U.S.C. §1716 et seq. and duly organized and existing
under the laws of the United States (“Fannie Mae”).

RECITALS:

A. Pursuant to that certain Multifamily Loan and Security Agreement dated as of
May 24, 2012 (the “Effective Date”), executed by and between Borrower and
CWCAPITAL LLC, a Massachusetts limited liability company, now known as WALKER &
DUNLOP, LLC, a Delaware limited liability company (“Prior Lender”) (as amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Loan Agreement”), Prior Lender made a loan to Borrower in the original
principal amount of Twenty-One Million Two Hundred Thousand and 00/100
Dollars ($21,200,000.00) (the “Mortgage Loan”), as evidenced by that certain
Multifamily Note dated as of the Effective Date, executed by Borrower and made
payable to Prior Lender in the amount of the Mortgage Loan (as amended,
restated, replaced, supplemented, or otherwise modified from time to time, the
“Note”).

B. In addition to the Loan Agreement, the Mortgage Loan and the Note are also
secured by, among other things, a certain Multifamily Mortgage, Deed of Trust,
or Deed to Secure Debt dated as of the Effective Date (as amended, restated,
replaced, supplemented or otherwise modified from time to time, the “Security
Instrument”).

C. Fannie Mae is the successor-in-interest to the Prior Lender under the Loan
Agreement, the holder of the Note and the mortgagee or beneficiary under the
Security Instrument.

D. WALKER & DUNLOP, LLC, a Delaware limited liability company, services the
Mortgage Loan on behalf of Fannie Mae.

E. The parties are executing this Amendment pursuant to the Loan Agreement to
reflect certain modifications to the Loan Agreement arising from a transfer of
interest in the Borrower and a change of Guarantor as described in the
Assumption and Release Agreement dated as of the date hereof.

NOW, THEREFORE, in consideration of the mutual promises contained in this
Amendment and of other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower and Fannie Mae agree as
follows:

AGREEMENTS:

Section 1. Recitals.

The recitals set forth above are incorporated herein by reference as if fully
set forth in the body of this Amendment.

Section 2. Defined Terms.

Capitalized terms used and not specifically defined herein shall have the
meanings given to such terms in the Loan Agreement.

Section 3. Modifications to Loan Agreement.

The Loan Agreement is hereby amended to make the changes described in
Sections 4, 5, 6 and 7 below and in the attached Exhibit B.

Section 4. Modification of Summary of Loan Terms.

Part I of the Summary of Loan Terms is hereby deleted in its entirety and
replaced with the Part I set forth on Exhibit A attached hereto and made a part
hereof.

Section 5. Addition of Exhibit A (Waiver of Imposition Deposits).

Exhibit A to Multifamily Loan and Security Agreement (Waiver of Imposition
Deposits) attached hereto as Exhibit C is hereby added to the Loan Agreement and
made a part thereof.

Section 6. Addition of Addenda to Schedule 2 (Replacement Reserve Deposits –
Deposits Partially or Fully Waived).

Addenda to Schedule 2 to Multifamily Loan and Security Agreement (Replacement
Reserve Deposits – Deposits Partially or Fully Waived) attached hereto as
Exhibit D is hereby added to the Loan Agreement and made a part thereof.

Section 7. Addition of Exhibit B (Replacement Reserve – Deposits Partially or
Fully Waived).

Exhibit B to Multifamily Loan and Security Agreement (Replacement Reserve –
Deposits Partially or Fully Waived) attached hereto as Exhibit E is hereby added
to the Loan Agreement and made a part thereof.

Section 8. Authorization.

Borrower represents and warrants that Borrower is duly authorized to execute and
deliver this Amendment and is and will continue to be duly authorized to perform
its obligations under the Loan Agreement, as amended hereby.

Section 9. Compliance with Loan Documents.

The representations and warranties set forth in the Loan Documents, as amended
hereby, are true and correct with the same effect as if such representations and
warranties had been made on the date hereof, except for such changes as are
specifically permitted under the Loan Documents. In addition, Borrower has
complied with and is in compliance with all of the covenants set forth in the
Loan Documents, as amended hereby.

Section 10. No Event of Default.

Borrower represents and warrants that, as of the date hereof, no Event of
Default under the Loan Documents, as amended hereby, or event or condition
which, with the giving of notice or the passage of time, or both, would
constitute an Event of Default, has occurred and is continuing.

Section 11. Costs.

Borrower agrees to pay all fees and costs (including attorneys’ fees) incurred
by Fannie Mae and any Loan Servicer in connection with this Amendment.

Section 12. Continuing Force and Effect of Loan Documents.

Except as specifically modified or amended by the terms of this Amendment, all
other terms and provisions of the Loan Agreement and the other Loan Documents
are incorporated by reference herein and in all respects shall continue in full
force and effect. Borrower, by execution of this Amendment, hereby reaffirms,
assumes and binds itself to all of the obligations, duties, rights, covenants,
terms and conditions that are contained in the Loan Agreement and the other Loan
Documents, including Section 15.01 (Governing Law; Consent to Jurisdiction and
Venue), Section 15.04 (Counterparts), Section 15.07 (Severability; Entire
Agreement; Amendments) and Section 15.08 (Construction) of the Loan Agreement.

Section 13. Counterparts.

This Amendment may be executed in any number of counterparts with the same
effect as if the parties hereto had signed the same document and all such
counterparts shall be construed together and shall constitute one instrument.

[Remainder of Page Intentionally Blank]

IN WITNESS WHEREOF, Borrower and Fannie Mae have signed and delivered this
Amendment under seal (where applicable) or have caused this Amendment to be
signed and delivered under seal (where applicable) by their duly authorized
representatives. Where applicable law so provides, Borrower and Fannie Mae
intend that this Amendment shall be deemed to be signed and delivered as a
sealed instrument.

BORROWER



      KING’S LANDING LLC, a Delaware limited liability company



      By: Independence Realty Operating Partnership, LP, a Delaware limited
partnership, its sole member



      By: Independence Realty Trust, Inc., a Maryland corporation, its general
partner



      By: Independence Realty Advisors, LLC, a Delaware limited liability
company, its authorized agent

By: /s/ Scott Schaeffer
Name: Scott Schaeffer
Title: CEO


1

FANNIE MAE

FANNIE MAE:



      By: Walker & Dunlop, LLC, a Delaware limited         liability company,
its Servicer

By: /s/ Jenna Treible
Name: Jenna Treible
Title: Vice President


EXHIBIT A

Modification to Summary of Loan Terms

      I. GENERAL PARTY AND MULTIFAMILY PROJECT INFORMATION Borrower  
KING’S LANDING LLC, a Delaware limited
liability company
   
 
Lender  
WALKER & DUNLOP, LLC, a Delaware limited
liability company
   
 
Key Principal  
INDEPENDENCE REALTY OPERATING PARTNERSHIP,
LP, a Delaware limited partnership
   
 
Guarantor  
INDEPENDENCE REALTY OPERATING PARTNERSHIP,
LP, a Delaware limited partnership
   
 
Multifamily Project  
Residence at Kings Landing Apartments
   
 
ADDRESSES   Borrower’s General Business
Address  
c/o Independence Realty Advisors, LLC
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President
   
 
Borrower’s Notice Address  
c/o Independence Realty Advisors, LLC
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President
   
 
Multifamily Project Address  
640 New Ballas Road
Creve Coeur, Missouri 63141
   
 
Multifamily Project County  
the County of St. Louis
   
 
Key Principal’s General Business
Address  
c/o Independence Realty Advisors, LLC
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President
   
 
Key Principal’s Notice Address  
c/o Independence Realty Advisors, LLC
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President
   
 
Guarantor’s General Business
Address  
c/o Independence Realty Advisors, LLC
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President
   
 
Guarantor’s Notice Address  
c/o Independence Realty Advisors, LLC
Cira Centre
2929 Arch Street, 17th Floor
Philadelphia, Pennsylvania 19104
Attention: Farrell Ender, President
   
 
Lender’s General Business Address  
7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814
   
 
Lender’s Notice Address  
7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814
servicing@walkerdunlop.com
   
 
Lender’s Payment Address  
7501 Wisconsin Avenue, Suite 1200E
Bethesda, Maryland 20814
   
 

2

      /s/ SS      



    Borrower’s Initials

EXHIBIT B

MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT

1) Sections 3.02(a)(5), (6) and (7) are deleted and replaced with the following:

(5) failure to apply Rents to the ordinary and necessary expenses of owning and
operating the Mortgaged Property (other than property management fees that are
not currently payable pursuant to the terms of any collateral assignment of
property management agreement required by Lender), and to Debt Service Amounts,
except that Borrower will not be personally liable with respect to Rents that
are distributed in any calendar year if Borrower has paid all ordinary and
necessary expenses of owning and operating the Mortgaged Property and Debt
Service for the calendar year that such Rents are attributable; or

(6) waste or abandonment of the Mortgaged Property;

2) Section 3.02(b) is deleted and replaced with the following:

(b) Full Personal Liability for Mortgage Loan.

Borrower shall be personally liable to Lender for the repayment of all of the
Indebtedness, and the Mortgage Loan shall be fully recourse to Borrower, upon
the occurrence of any of the following:

(1) failure by Borrower to comply with the single-asset entity requirements of
this Loan Agreement or any other Loan Document;

(2) a Transfer (other than a conveyance of the Mortgaged Property at a
Foreclosure Event pursuant to the Security Instrument and this Loan Agreement)
that is not permitted under this Loan Agreement or any other Loan Document;

(3) the occurrence of any Bankruptcy Event (other than an acknowledgement in
writing as described in (b) of the definition of “Bankruptcy Event”); provided,
however, in the event of an involuntary Bankruptcy Event, Borrower shall only be
personally liable if such involuntary Bankruptcy Event occurs with the consent,
encouragement or active participation of Borrower, Guarantor, Key Principal or
any Borrower Affiliate; or

(4) fraud or written material misrepresentation by Borrower, Guarantor, Key
Principal, or any officer, director, partner, member, or shareholder of
Borrower, Guarantor, or Key Principal or material omission in connection with:
any application for or creation of the Indebtedness, on-going financial or other
reporting, or any request for action or consent by Lender.

3) Section 4.01(g) is deleted and replaced with the following:

(g) Economic Sanctions, Anti-Money Laundering and Anti-Corruption.

None of Borrower, any Guarantor, any Key Principal, or any Principal, nor to
Borrower’s knowledge, its general partners, managing members, managers (if
non-member managed), or any Person owning or controlling any of them:

(1) is in violation of:

(A) any applicable anti-money laundering laws, including those contained in the
Bank Secrecy Act;

(B) any applicable economic sanction laws administered by OFAC or by the United
States Department of State; or

(C) any applicable anti-drug trafficking, anti-terrorism, or anti-corruption
laws, civil or criminal; or

(2) is a Person:

(A) that is charged with, or has reason to believe that he, she or it is under
investigation for, any violation of any such laws;

(B) that has been convicted of any violation of, has been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under any
such laws;

(C) named on the list of “Specially Designated Nationals or Blocked Persons”
maintained by OFAC (or any successor United States government office or list),
or any similar list maintained by the United States Department of State (or any
successor United States government office or list);

(D) with whom any United States Person, any entity organized under the laws of
the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is prohibited from transacting business
of the type contemplated by this Loan Agreement and the other Loan Documents
under any other applicable law; or

(E) that is owned, controlled by, or affiliated with any Person identified in
clause (A), (B), (C), and/or (D) of this Section 4.01(g)(2); or

(3) is in violation of any obligation to maintain appropriate internal controls
as required by the governing laws of the jurisdiction of such Person as are
necessary to ensure compliance with the economic sanctions, anti-money
laundering and anti-corruption laws of the United States and the jurisdiction
where the Person resides, is domiciled or has its principal place of business.

4) Section 4.02(b) is deleted and replaced with the following:

(b) Economic Sanctions and Anti-Money Laundering.

(1) Borrower shall at all times remain, and shall cause its general partners,
managing members and managers (if non-member managed), and any Guarantor, Key
Principal, Principal and any Person having a Controlling Interest in any of them
to remain, in compliance with:

(A) any applicable anti-money laundering laws, including those contained in the
Bank Secrecy Act;

(B) any applicable economic sanction laws administered by OFAC or by the United
States Department of State; and

(C) any applicable anti-drug trafficking, anti-terrorism, or anti-corruption
laws, civil or criminal.

(2) At no time shall Borrower, or its general partners, managing members,
managers (if non-member managed), any Guarantor, Key Principal, Principal, or
any Person having a Controlling Interest in any of them, be a Person:

(A) that is charged with, or has reason to believe that he, she or it is under
investigation for, any violation of any such laws;

(B) that has been convicted of any violation of, has been subject to civil
penalties pursuant to, or had any of its property seized or forfeited under, any
such laws;

(C) named on the list of “Specially Designated Nationals or Blocked Persons”
maintained by OFAC (or any successor United States government office or list),
or any similar list maintained by the United States Department of State (or any
successor United States government office or list);

(D) with whom any United States Person, any entity organized under the laws of
the United States or its constituent states or territories, or any entity,
regardless of where organized, having its principal place of business within the
United States or any of its territories, is prohibited from transacting business
of the type contemplated by this Loan Agreement and the other Loan Documents
under any other applicable law; or

(E) that is owned, controlled by or affiliated with any Person identified in
clause 0, 0, 0, and/or 0 of this Section 4.02(b)(2).

(3) At no time shall Borrower, its general partners, managing members, managers,
non-member managers, any Guarantor, Key Principal, Principal and any Person
owning or controlling any of them, be a Person in violation of any obligation to
maintain appropriate internal controls as required by the governing laws of the
jurisdiction of such Person as are necessary to ensure compliance with the
economic sanctions, anti-money laundering, and anti-corruption laws of the
United States and the jurisdiction where the Person resides, is domiciled or has
its principal place of business.

5) Section 8.03(a) is deleted and replaced with the following:

(a) Right to Audit Books and Records.

Lender may require that any or all of the statements, schedules and reports of
Borrower or the Mortgaged Property be audited, at Borrower’s expense, by
independent certified public accountants acceptable to Lender; provided that
such requirement shall be limited to not more than once per Borrower’s fiscal
year so long as no Event of Default has occurred (or any event which, with the
giving of notice or the passage of time, or both, would constitute an Event of
Default has occurred and is continuing). If Borrower fails, in a timely manner,
to provide any such required audited materials, Lender shall have the right, at
Borrower’s expense, to have such materials audited by independent certified
public accountants selected by Lender. All related costs and expenses of Lender
shall become immediately due and payable within ten (10) Business Days after
demand therefor.

6) Section 9.02(b)(3) is deleted and replaced with the following:

(3) deliver evidence, in form and content acceptable to Lender, that each
existing insurance policy has been renewed not less than thirty (30) days prior
to the applicable expiration date and (if such evidence is other than an
original or duplicate original of a renewal policy) deliver the original or
duplicate original of each renewal policy in form and content acceptable to
Lender within ninety (90) days after the applicable expiration date of the
original insurance policy);

7) Section 9.03(b)(1)(B)(iv) is deleted and replaced with the following:

(iv) Lender determines that the Restoration will be completed before the earlier
of (x) one (1) year before the stated Maturity Date or (y) one (1) year after
the date of the loss or casualty; and

8) Section 9.03(b)(2) is deleted and replaced with the following:

(2) Notwithstanding the foregoing, if any loss is estimated to be in an amount
equal to or less than $100,000, Lender shall not exercise its rights and
remedies as power-of-attorney herein and shall allow Borrower to make proof of
loss, to adjust and compromise any claims under policies of property damage
insurance, to appear in and prosecute any action arising from such policies of
property damage insurance, and to collect and receive the proceeds of property
damage insurance; provided that each of the following conditions shall be
satisfied:

(D) Borrower shall immediately notify Lender of the casualty giving rise to the
claim;

(E) no Event of Default has occurred (or any event which, with the giving of
notice or the passage of time, or both, would constitute an Event of Default has
occurred and is continuing);

(F) the Restoration will be completed before the earlier of (1) one (1) year
before the stated Maturity Date or (2) one (1) year after the date of the loss
or casualty;

(G) there will be sufficient funds to complete the Restoration;

(H) all proceeds of property damage insurance shall be issued in the form of
joint checks to Borrower and Lender;

(I) all proceeds of property damage insurance shall be applied to the
Restoration;

(J) Borrower shall deliver to Lender evidence satisfactory to Lender of
completion of the Restoration and obtainment of all lien releases;

(K) Borrower shall have complied to Lender’s satisfaction with the foregoing
requirements on any prior claims subject to this provision, if any; and

(I) Lender shall have the right to inspect the Mortgaged Property.

9) Section 11.02(b)(2) is deleted and replaced with the following:

(2) Interests in Borrower and/or Key Principal and/or Guarantor.

Other than a Transfer to which Lender has consented in writing, Borrower shall
not Transfer, or cause or permit to be Transferred:

(A) a direct or indirect Controlling Interest in Borrower, Key Principal or
Guarantor (if applicable);

(B) more than forty-nine percent (49%) of any Key Principal’s or Guarantor’s
direct or indirect ownership interests in Borrower that existed on the Effective
Date (individually or on an aggregate basis);

(C) the economic benefits or rights to cash flows attributable to any ownership
interests in Borrower, Key Principal or Guarantor (if applicable) separate from
the Transfer of the underlying ownership interests if the Transfer of the
underlying ownership interest is prohibited by this Loan Agreement; or

(D) a Transfer to a new key principal or new guarantor (if such new key
principal or guarantor is an entity) which entity has an organizational
existence termination date that ends before the Maturity Date.

10) A new Section 11.03(h) is added as follows:

“(h) Permitted Transfers. Notwithstanding anything herein to the contrary, the
following Transfers shall be permitted without the requirements for Lender
notice and consent or payment of a Transfer Fee or a Review Fee except as
otherwise noted below:

(i) a sale or exchange of any shares of common stock, preferred stock or other
beneficial or ownership interests or other forms of securities of Independence
Realty Trust, Inc., a Maryland corporation (“IRT”), or RAIT Financial Trust, a
Maryland real estate investment trust (“RAIT”), so long as (A) such sale or
exchange does not result in a change in the management and control of such
entities, and (B) no sale or exchange results in a concentration of ownership of
common stock or preferred stock greater than or equal to 49% in any single
beneficial owner (other than, with respect to IRT, a concentration of ownership
of IRT’s common stock or preferred stock greater than or equal to 49% in RAIT);
provided that Borrower provides notice to Lender if such sale or exchange
results in a concentration of ownership of common stock or preferred stock
greater than or equal to 10% and Lender determines that none of proposed
transferees is a Prohibited Person; and

(ii) a transfer or issuance of limited partnership interests in Independence
Realty Operating Partnership, LP (the “OP”), (A) either directly or indirectly
to IRT, or (B) to a third party transferee in exchange for real property
contributed to the OP, so long as (Y) the transfer or issuance of limited
partnership interests does not result in a change in the management and control
of the OP and (Z) if such transfer or issuance of limited partnership interests,
whether once or in a series, results in any transferee indirectly owning 25% or
more of Borrower, Lender determines that the proposed transferees meet the
Fannie Mae requirements for a Principal.

For each permitted transfer in this Section 11.03(h) requiring a determination
of whether the transferee is a Prohibited Person, Borrower shall provide Lender
with any necessary information as required by Lender, in advance of such
transfer, in order to allow Lender to make such determination, Borrower shall
pay the Review Fee to Lender, and such transfer shall not take place until the
completion of Lender’s determination and receipt of the Review Fee.”

3

      /s/ SS      



    Borrower’s Initials

EXHIBIT C
EXHIBIT A
MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Waiver of Imposition Deposits)

The foregoing Loan Agreement is hereby modified as follows:

1. Capitalized terms used and not specifically defined herein have the meanings
given to such terms in the Loan Agreement.

2. The Definitions Schedule is hereby amended by adding the following new
definitions in the appropriate alphabetical order:

“Insurance Impositions” means the premiums for maintaining all Required
Insurance Coverage.

“Required Insurance Coverage” means the insurance coverage required pursuant to
Article 9 (Insurance) of the Loan Agreement and under any other Loan Document.

3. Section 12.02 (Imposition Deposits, Taxes, and Other Charges – Covenants) of
the Loan Agreement is hereby amended by adding the following provisions to the
end thereof:

(b) Conditional Waiver of Collection of Imposition Deposits.

(1) Notwithstanding anything contained in this Section 12.02 (Imposition
Deposits, Taxes, and Other Charges – Covenants) to the contrary, Lender hereby
agrees to waive the collection of Imposition Deposits for Insurance Impositions,
provided, that:

(A) Borrower shall pay such Insurance Impositions directly to the carrier or
agent ten (10) days prior to expiration or as necessary to prevent the Required
Insurance Coverage from lapsing due to non-payment of premiums;

(B) Borrower shall provide Lender with proof of payment acceptable to Lender of
all Insurance Impositions within five (5) days after the date such Insurance
Impositions are paid; and

(C) Borrower shall cause its insurance agent to provide Lender with such
certifications regarding the Required Insurance Coverage as Lender may request
from time to time evidencing that the Insurance Impositions have been paid in a
timely manner and that all of the Required Insurance Coverage is in full force
and effect.

(2) Lender reserves the right to require Borrower to deposit the Imposition
Deposits with Lender on each Payment Date for Insurance Impositions in
accordance with this Section 12.02 (Imposition Deposits, Taxes, and Other
Charges – Covenants) upon:

(A) Borrower’s failure to pay Insurance Impositions or to provide Lender with
proof of payment of Insurance Impositions as required in this Section 12.02(b)
(Conditional Waiver of Collection of Imposition Deposits);

(B) Borrower’s failure to maintain insurance coverage in accordance with the
requirements of Article 9 (Insurance);

(C) the occurrence of any Transfer which is not permitted by the Loan Documents,
or any Transfer which requires Lender’s consent; or

(D) the occurrence of a default under any of the other terms, conditions and
covenants set forth in this Loan Agreement or any of the other Loan Documents.

(3) Except as specifically provided in this Section 12.02(b) (Conditional Waiver
of Collection of Imposition Deposits), the provisions of Article 9 (Insurance)
shall remain in full force and effect.

4

      /s/ SS      



    Borrower’s Initials

EXHIBIT D
MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
ADDENDA TO SCHEDULE 2 – SUMMARY OF LOAN TERMS
(Replacement Reserve Deposits – Deposits Partially or Fully Waived)

          VI. REPLACEMENT RESERVE – DEPOSITS PARTIALLY OR FULLY WAIVED        
Reduced Monthly Replacement Reserve Deposit
  $ 0.00  
 
       

5

      /s/ SS      



    Borrower’s Initials

EXHIBIT E
EXHIBIT B
MODIFICATIONS TO MULTIFAMILY LOAN AND SECURITY AGREEMENT
(Replacement Reserve – Deposits Partially or Fully Waived)

The foregoing Loan Agreement is hereby modified as follows:



  1.   Capitalized terms used and not specifically defined herein have the
meanings given to such terms in the Loan Agreement.

2. The Definitions Schedule is hereby amended by adding the following new
definition in the appropriate alphabetical order:

“Reduced Monthly Replacement Reserve Deposit” has the meaning set forth in the
Summary of Loan Terms.

3. Section 13.01(b) (Monthly Replacement Reserve Deposits) of the Loan Agreement
is hereby amended by adding the following provisions to the end thereof:

(1) Partial or Full Waiver of Monthly Replacement Reserve Deposit.

Notwithstanding the foregoing or anything in this Loan Agreement to the
contrary, on the Effective Date, Lender has agreed to partially reduce, defer or
fully waive Borrower’s obligation to make full Monthly Replacement Reserve
Deposits. Subject to the provisions of Section 13.01(b)(2) (Reinstatement of
Monthly Replacement Reserve Deposit), Borrower shall deposit the applicable
Reduced Monthly Replacement Reserve Deposit into the Replacement Reserve Account
on each Payment Date.

(2) Reinstatement of Monthly Replacement Reserve Deposit.

In the event that (A) at any time during the Loan Term Lender provides written
notice to Borrower of Lender’s determination that the Mortgaged Property is not
being maintained in accordance with the requirements set forth in the Loan
Documents, or (B) an Event of Default has occurred and is continuing under any
of the Loan Documents, then upon the earlier of (i) the date specified by Lender
in such written notice to Borrower or (ii) the first day of the first calendar
month after the occurrence of such Event of Default, Borrower shall commence
paying the full Monthly Replacement Reserve Deposits throughout the remaining
Loan Term.

6

      /s/ SS      



    Borrower’s Initials

7